DETAILED ACTION
Claims 1-20 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  see line 1 for the “detecting viral infection” instead of ---detecting a viral infection---.  
Claim 1 is objected to because of the following informalities:  see line 4 for the “immobilizing antibody” instead of ---immobilizing an antibody---.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ali (US 2017/0336404-cited by the IDS) and Steinhagen (US 10837963-see attached form 892).
The claims are directed to (in part): a method for detecting a viral infection of a subject by a first Flavivirus species, said method comprising: contacting a sample from said subject with a solid phase support, wherein said solid phase support includes a means for immobilizing an antibody present in the sample that binds a first antigen from a first Flavivirus species; challenging said immobilized antibody with a second antigen from a second Flavivirus species, wherein binding of said antigen thereto suppresses any inherent antigenic binding cross-reactivity towards the second Flavivirus species; and challenging any unblocked antibody with a labelled first antigen from the first Flavivirus species, thereby forming a labelled antigen-antibody complex; and wherein the presence of any labelled complex indicates viral infection of the subject by the first Flavivirus species, and wherein the absence of labelled complex indicates no viral infection of the subject by the first Flavivirus species; wherein the first and second antigens are inter-species homologs of the same polypeptide/protein; see claim 1.
Ali is cited for providing a rapid immunoassay test device comprising a test strip comprising: a cross-reactive species binding zone immobilized on the test strip position downstream of the sample receiving zone, wherein the cross-reactive species binding zone comprises at least one cross-reactive species immobilized on the test strip; and, a target species binding zone positioned downstream of the cross-reactive species depletion zone, wherein the target species binding zone comprises at least one target binding reagent and at least one target detection reagent enabling detection of a target species bound to the target binding reagent; see para. 6 and Figure 1. Para. 8 and 9 disclose that the interaction of the target detection reagents with the target species produces a visible signal which may be visible via a viewing window. Para. 28 teaches that the target binding reagent is immobilized on a particle, including a fluorescent or magnetic labeled particle, which an electronic reader may be used to access the test result; see instant claim 12. Also see para. 29 for describing different detection labels, including horseradish peroxidase. Para. 32 describes using lateral flow readers to provide a fully quantitative assay result; see instant claim 12. See para. 42 for disclosing that the target species in a sample are antibodies against NS of the Zika virus, wherein the cross-reactive species binding region has multiple stripes of antigens, including NS1, from family members of closing related viruses such as Dengue virus; if cross-reactive antibodies are present, they will bind to the NS protein antigen within the cross-reactive species binding region, leaving only those NS antibodies which are highly specific to the Zika virus NS protein to be captured in the target binding region of the strip; see instant claims 7-9, 16, 17 and 19.
Ali does not explicitly express using a capture means for immobilizing an antibody (see claim 1a); wherein the capture means is a first antigen or an anti-human antibody that binds to an Fc region of the antibody (claims 5, 6, 14 and15); wherein the antibody of the labelled antibody-antigen complex is an IgG or IgM antibody (claims 10 and 11); a kit of claim 13; wherein the Dengue virus antigen is a dengue 3 antigen. 
Steinhagen describes immunoassay for the diagnosis of viral infections, including the Zika viral infections; see title and abstract. See col. 2, lines 13+ for teaching the following: “Another limitation is the fact that a range of patients, particular with a background of past flavivirus infections, appear to be deficient in IgM, which is an antibody class that may emerge at the early stage of flavivirus infection, prior to detectable levels of IgG class antibodies. In such patients, the results of IgM-based diagnostic tests, as frequently used for the diagnosis of flavivirus infections, give a false-negative result, with severe implications for the health of the patients and, if they are pregnant, their babies.” See col. 25, lines 51+ for describing the use of anti-human IgG and anti-human IgM; see claims 6, 10, 12 and 15.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate an anti-human antibody which binds to an Fc region IgG or IgM antibody from a sample of a subject as the capture means for immobilizing an antibody of the test strip taught by Ali. One would have been motivated to do so given Steinhagen teaches that patients with a background of past flavivirus infections may be IgM deficient and such deficiency could be determined using the anti-human antibody for IgM, followed by using the anti-human antibody for IgG as the capture means.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a Zika antigen as a capture means in the test strip taught by Ali. One would have been motivated to do so as a means of capturing antibodies that bind to such antigen from a sample, followed by challenging the antibodies with other known antigenic binding cross-reactivity of other flavivirus species, such as the dengue 3 virus, and challenging the antibody with a labelled Zika antigen.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising the elements of claims 13 and 14 in view of the cited prior art. One would have been motivated to do so for the advantage of shipping or storage in a single kit.
Note that claims 2 and 3 have been met, given the challenging steps are carried out simultaneously by a practitioner when performing the single step of loading the test strip of sample. 
Note that claim 18 is directed to instructions for use of the kit and is not considered patentable subject matter. See MPEP 2112.01-NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT. 
There would have been a reasonable expectation of success given the underlying materials and methods are commonly known and widely used; e.g. use of antigens for the detection of antibodies, the cross-reactivity of Flavivirus antigens of different species, determining the Fc of an antibody using anti-human antibodies, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648